In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS

******************** *
NATALEE HESSELL,         *                                     No. 14-1091V
                         *
             Petitioner, *                                     Special Master Christian J. Moran
                         *
v.                       *                                     Filed: November 20, 2015
                         *
                         *                                     Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                                     the amount to which respondent
AND HUMAN SERVICES,      *                                     does not object.
                         *
             Respondent. *
******************** *

Lawrence Cohan, Anapol Schwartz, Philadelphia, PA, for Petitioner;
Adriana Teitel, United States Dep’t of Justice, Washington, DC, for Respondent.

                  UNPUBLISHED DECISION ON FEES AND COSTS1

       On November 17, 2015, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $31,000.00, an amount to which respondent does not object.
The Court awards this amount.

       On November 10, 2014, Natalee Hessell filed a petition for compensation
alleging that the tetanus-diphtheria acellular pertussis (“Tdap”) vaccine she
received on April 10, 2013, caused her to suffer right adhesive capsulitis.
Petitioner received compensation based upon the parties’ stipulation. Decision,


1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion
proposing redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
Nov. 9, 2015. Because petitioner received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $31,000.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she did not incur any out-of-pocket litigation costs. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following;

        A lump sum payment of $31,000.00, in the form of a check made
        payable to petitioner and petitioner’s attorney, Lawrence Cohan, for
        attorneys’ fees and other litigation costs available under 42 U.S.C. §
        300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2